14-10026-tmd Doc#78 Filed 04/09/20 Entered 04/09/20 15:08:08 Main Document Pg 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

    In the matter of:
                                                      Case No. 14-10026-TMD
    VALERIE GARZA LOPEZ
                                                      Chapter 7

    Debtor(s)                                         Judge Tony M. Davis


                    NOTICE TO THE CLERK OF UNCLAIMED DIVIDENDS

  TO THE CLERK OF THE COURT

          The attached check in the amount of (1) $14,976.70 represents the total sum of unclaimed
  and/or small dividends in this estate and is paid to the court pursuant to 11 U.S.C. Sec. 347(a)
  and FRBP 3010. The name(s) and addresses of the parties entitled to those unclaimed dividends
  are as follows:

   Creditor Name and Address                                         Claim No.          Amount of
                                                                                         Dividend
   Capital Recovery V, LLC                                                6                $975.37
   c/o Recovery Management Systems Corporat
   25 SE 2nd Avenue Ste 1120
   Miami, FL 33131-1605

   Capital Recovery V, LLC                                                7                $368.01
   c/o Recovery Management Systems Corporat
   25 SE 2nd Avenue Ste 1120
   Miami, FL 33131-1605

   Progeny II, Inc.                                                       8             $13,633.32
   PO Box 341119
   Austin, TX 78734-0019


                   Total Unclaimed Dividends $25.00 or                        $0.00
                   under

                   Total Unclaimed Dividends Over $25.00                 $14,976.70
14-10026-tmd Doc#78 Filed 04/09/20 Entered 04/09/20 15:08:08 Main Document Pg 2 of 2




   Dated: 04/09/2020                         /s/ RON SATIJA
                                             RON SATIJA
                                             PO BOX 660208
                                             Austin, TX 78766-7208
                                             Telephone/Fax : (512) 733-1311

                                CERTIFICATE OF SERVICE

   The above signature certifies that the Trustee has served the foregoing document on the
   United States Trustee, 903 San Jacinto Blvd., Ste. 230, Austin, TX 78701 by CM/ECF on
   April 9, 2020.
